Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE

Detailed Action
	This action is in response to the papers filed March 4, 2021.

Status of the Claims
	Applicant’s amendments to the claims, filed March 4, 2021, is acknowledged.
	Applicant has cancelled claims 1-10, and 15.
	Applicant has amended claim 11.
	Claims 11-14, 16-21 are allowed.

	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/468,539, filed March 8, 2017.

Terminal Disclaimer
	The terminal disclaimer filed on March 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/897,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment-Claims
	Claims 12 and 20 each identify TGFβ1 that may be used in the claimed invention. However, the claims do not first identify the compound by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses. Therefore, the following Examiner's amendments is made to clearly identify TGFβ1. The definition of TGFβ1 is found in paragraph [0003] of the specification: “transforming growth factor-β1 (TGFβ1)”.

	In Claim 12, the phrase “TGFβ1” is replaced with “transforming growth factor-β1 (TGFβ1)”.	

Reasons for Allowance
	The following is an Examiner's statement of reasons for allowance: 
	Karimi et al. “A developmentally inspired combined mechanical and biochemical signaling approach on zonal lineage commitment of mesenchymal stem cells in articular cartilage regeneration” Integr. Biol., 2015, 7, 112-127, teaches three hydrogels mimicking the superficial, middle, and calcified zones of articular cartilage, wherein the superficial zone is loaded with BMP7, the middle zone is loaded with IGF1, and the calcified zone is loaded with hydroxyapatite (HA) (as opposed to IHH recited in the independent claims), and suggests the work could lead to the design of multilayer grafts for articular cartilage repair (see CONCLUSIONS on page 123). Mak et al. “Indian hedgehog signals independently of PTHrP to promote chondrocyte hypertrophy” Development 2008, 135(11): 1947–1956, teaches the role of IHH in bone formation (see ABSTRACT). Jayasuriya et al. “The influence of tissue microenvironment on stem cell–based cartilage repair” Ann N Y Acad Sci. 2016 November, 1383(1): 21–33, of record in IDS, teaches the role of IHH in the development of articular cartilage (page 2, first full paragraph). Karimi, Mak, and Jayasuriya do not teach or fairly suggest an implant comprising three distinct layers, wherein the first, second, and third layer comprises the signaling molecules BMP7, IGF1, and IHH, respectively.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


35 USC § 103
The prior rejections of claims 1-8, and 10 under 35 U.S.C. 103 are withdrawn. Applicant has cancelled claims 1-8, and 10. 

Conclusion
Claims 11-14, 16-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633